Appellant was convicted of the offense of having prohibited liquors in his possession. There was abundant evidence to support the verdict returned. There was no prejudicial error in allowing the introduction in evidence of the search warrant, and the affidavit upon which same was issued, under the authority of which appellant's premises were searched. While under the decisions of our Supreme Court it was not necessary, still it surely cannot be said to be improper, to let the jury trying the case know whether or not the search was illegal.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.